812 F.2d 294
Nicholas A. IACOBUCCI, d/b/a Talk of the Town, et al.,Plaintiffs-Appellants,v.CITY OF NEWPORT, KENTUCKY, et al., Defendants-Appellees.
No. 83-5471.
United States Court of Appeals,Sixth Circuit.
March 2, 1987.

1
Before KEITH and MARTIN, Circuit Judges;  and POTTER, District Judge.*

ORDER

2
This matter is remanded to the United States District Court for the Eastern District of Kentucky for further proceedings in conformity with the opinion of the Supreme Court, --- U.S. ----, 107 S.Ct. 383, 93 L.Ed.2d 334 (1986).



*
 Honorable John W. Potter, United States District Judge for the Northern District of Ohio, sitting by designation